Citation Nr: 1226397	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  04-41 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include chronic paranoid schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1974 to March 1976. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which held that new and material evidence had not been submitted to reopen a claim for service connection for chronic paranoid schizophrenia. 

A preliminary review of the claims file reveals that service connection for a psychiatric disability was not previously denied.  Thus, the claim on appeal for service connection for chronic paranoid schizophrenia should be decided on the merits.  A September 2004 statement of the case correctly identified the issue as entitlement to service connection for chronic paranoid schizophrenia. 

On the VA Form 9, Appeal to Board of Veterans' Appeals, received on December 2, 2004, the Veteran had requested to appear before the Board at a Travel Board hearing.  However, in a December 20, 2004 statement, he withdrew his request to appeal at a Travel Board hearing.  As a consequence, no further action need be taken in regard to the hearing request. See 38 C.F.R. § 20.704(e) (2011). 

The Veteran originally filed a claim of entitlement to service connection for chronic paranoid schizophrenia.  The medical evidence of record indicates that the Veteran has been diagnosed with depression.  Although not claimed by the Veteran, the Board has recharacterized the issue on appeal as indicated above to include depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009). 

The Board remanded this claim for further development in February 2008 and January 2010.  It now returns for appellate review. 




FINDING OF FACT

The competent and probative medical evidence is at least in equipoise as to whether the Veteran's chronic paranoid schizophrenia was incurred in active service. 


CONCLUSION OF LAW

Paranoid schizophrenia was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Veteran's claim of entitlement to service connection for paranoid schizophrenia has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See id.; see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Analysis

The Veteran claims entitlement to service connection for an acquired psychiatric disorder.  For the following reasons, the Board finds that service connection is warranted for chronic paranoid schizophrenia. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for psychoses may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption can be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran has been diagnosed with paranoid schizophrenia since at least 1987, and most recently in a February 2010 VA examination report.  It is manifested, in part, by hearing voices and paranoid delusions, and the Veteran has stated that he first experienced these symptoms during active service.  The service treatment records, including the September 1974 entrance examination and March 1976 separation examination report do not show any evidence of psychiatric abnormalities or abnormal behavior, or that the Veteran ever underwent counseling or psychiatric evaluation due to mental health problems during active service.  He was found to be psychiatrically normal on clinical evaluation at the March 1976 separation examination.  However, the Veteran indicated in an October 2009 statement that he had trouble discharging his responsibilities during service, such as showing up on time, due to hearing voices.  His DD 214 shows that he was discharged "under honorable conditions" after only a year and a half of active service.  The characterization "under honorable conditions" denotes "military behavior and performance of duty which is not sufficiently meritorious to warrant an Honorable Discharge."  32 C.F.R. § 724.109(a)(2) (2011).  An "honorable" discharge is "contingent upon proper military behavior and performance of duty."  Id. at 724.109(a)(1).  In other words, the fact that the Veteran was discharged "under honorable conditions" suggests that he did not meet the standards of proper military behavior and performance of duty.  Moreover, the fact that he was discharged a year and half into his service obligation indicates that he did not complete the full term of his service.  These circumstances lend credibility to the Veteran's statement that he heard voices during active service which made it difficult for him to discharge his responsibilities. 

After service, according to a February 1984 VA application for job training (VA Form 22-8932), the Veteran worked for about four years as an office clerk for the same company, and then between July 1980 and June 1982, he held jobs as a supply clerk or office clerk with a duration of about six months for each job.  Thereafter, he worked on a very part-time basis for fast food restaurants between September 1983 and February 1984. 

The earliest evidence of mental health problems is a May 1984 private examination report in which the examining psychiatrist diagnosed moderate to severe dysthymic disorder and a paranoid personality, and observed that a case could be made for schizophrenia.  It was noted in this report that the Veteran reported being psychiatrically evaluated three years earlier, i.e. in 1981, after being arrested for drunk and disorderly conduct.  He otherwise denied a past history of psychiatric treatment or hospitalizations. 

A November 1986 private treatment record shows that the Veteran presented with paranoid symptoms, including possible auditory and visual hallucinations.  A November 1986 letter from his private physician states that the Veteran was first seen for depression and alcohol abuse in October 1985 and lost his job in March 1986 due to "interpersonal problems."  The Veteran claimed that since that time he had been too ill to work.  In March 1987, the Veteran was diagnosed with paranoid schizophrenia by a private psychiatrist.  

An April 1987 Social Security Administration (SSA) decision found the Veteran to be disabled since March 1986 due to paranoid schizophrenia, depression, and alcoholism. 

A December 2002 letter from the Veteran's private treating psychiatrist, Dr. L.M., states that he had been treating the Veteran since June 2000, and that the Veteran was diagnosed with paranoid schizophrenia.  The psychiatrist stated that he believed the Veteran became acutely ill during active service when he developed auditory hallucinations and became psychotic.  Over the years the Veteran's disease became chronic and led to further deterioration. 

In a March 2003 letter, Dr. L.M. further elaborated that schizophrenia typically emerges in adolescence or young adulthood and that the Veteran was around the age when schizophrenia tends to develop during active service.  The psychiatrist noted that the Veteran's ship on which he served had been in dry dock and exposed to noise such as chipping and hammering from shipyard workers.  The psychiatrist observed that such sounds could have aggravated the Veteran's symptoms.  Dr. L.M. noted that medical personnel in the military likely would not have detected the Veteran's schizophrenia due to its rarity, and fellow service members would have simply observed the Veteran acting strangely and having difficulty interacting with others.  He also stated that people with schizophrenia are often unable to talk about their illness.

In December 2010, the Veteran underwent a VA psychiatric examination in connection with this claim.  At the examination, the Veteran reported that he started hearing voices and having paranoid ideation while serving in the Navy.  He also started having delusions of grandeur and other psychotic symptoms.  The Veteran stated that his symptoms had been more or less ongoing since that time and that he continued to have daily auditory hallucinations and paranoid delusions, among other symptoms.  The examiner opined that although the claims file was not available for review at the time, he believed that the Veteran's schizophrenia had its onset during active service based on his reported history of experiencing psychotic symptoms during service and over the course of the ensuing years.  Thus, based on an examination of the Veteran and the Veteran's reported history, the examiner concluded that the Veteran's schizophrenia was at least as likely as not incurred in active service.

In addendum opinions dated in February 2010, August 2011, and October 2011, the VA examiner indicated that he had an opportunity to review the claims file and pertinent medical evidence therein, and confirmed his conclusion that the Veteran's schizophrenia was at least as likely as not incurred in active service.  The examiner further noted in the October 2011 addendum that schizophrenia typically arises around the age of twenty-two, and that the Veteran was around this age during active service.  Thus, based on the Veteran's reported history of experiencing psychotic symptoms in service and the fact that schizophrenia typically arises in the early twenties, the examiner confirmed his opinion that the Veteran's schizophrenia was incurred in active service. 

Based on the foregoing evidence, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's schizophrenia was incurred in active service.  In this regard, competent and probative evidence in the form of a private medical opinion and a VA medical opinion, both authored by psychiatrists, has linked the Veteran's schizophrenia to service based on his age during active service, which is when schizophrenia typically first manifests, and his reported symptomatology during service.  As noted above, the fact that the Veteran was discharged early, prior to completing his full term of service, and "under honorable conditions," confirms that the Veteran had difficulties during service with meeting his basic responsibilities.  Although the Veteran's psychiatric symptoms were not documented during active service, the Board finds it plausible that the Veteran did not feel comfortable reporting them or was simply unable to explain them, and, as observed by Dr. L.M., that his outward erratic behavior was not recognized at the time as indicative of a mental health disorder.  

The Board also finds it plausible that the Veteran's schizophrenia gradually became more severe over the years, so that in the first few years following active service he was able to maintain full time employment notwithstanding his symptoms, until they worsened to the point where he was unable to continue working.  In this regard, the Board notes that according to the Veteran's reported history in the May 1984 private treatment record, he was first psychiatrically evaluated in 1981, which is only about five years after active service.  This suggests that while the Veteran may not have sought medical attention for his symptoms in the first few years following separation from service, they were nevertheless apparent enough to warrant a psychiatric evaluation during this time period. 

The Board finds that the February 2010 VA examination report and addendum opinions are especially probative, as they were authored by a psychiatrist who had an opportunity to examine the Veteran and review the claims file and pertinent medical history.  The psychiatrist's opinion is supported by a rationale grounded in the clinical findings made on examination, the evidence of record, and current medical knowledge of when schizophrenia typically manifests. 

Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for chronic paranoid schizophrenia is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55; Shedden, 381 F.3d at 1166-67.


ORDER

Entitlement to service connection for chronic paranoid schizophrenia is granted. 



____________________________________________
L.M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


